              CaseApplication
AO I 06 (Rev. 04/10) 3:19-mj-02251-BLM
                              for a Search Warrant       Document 1 Filed 05/30/19 PageID.1 Page 1 of 12


                                     UNITED STATES DISTRICT Co
                                                                     for the
                                                   Southern District of California

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                              Case No.
                                                                       )
                         LG Smartphone                                 )
                   IMEI: 356233-89-128316-5                            )
                   Model Number: LM-X210MA                             )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference.

located in the             Southern
                     --------
                                                  District of              California
                                                                -----------~
                                                                                                , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                   ~evidence of a crime;
                   ~contraband, fruits of crime, or other items illegally possessed;
                   ~property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                          Offense Description
       8: 1324(a)(2)(B)(ii);18:2 &                 Bringing in Aliens for Financial Gain & Bringing in Aliens Without Presentation
       8: 1324(a)(2)(B)(iii)


          The application is based on these facts:
        See attached Affidavit of Special Agent Jason Palmer

          i!f'"   Continued on the attached sheet.
          0 Delayed notice of              days (give exact ending date if more than 30 days: - - - - - - ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                        Special Agent Jason Palmer, HSI
                                                                                               Printed name and title

Sworn to before me and signed in my presence.




City and state: San Diego, CA                                                           Honorable Judge Barbara L. Major
                                                                                               Printed name and title
  Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.2 Page 2 of 12




                                  ATTACHMENT A

                           PROPERTY TO BE SEARCHED

The following property is to be searched:

                   LG Srnartphone
                   IMEI: 356233-89-128316-5
                   Model Number: LM-X21 OMA
                   (Target Device);

Target Device is currently in the possession of Customs and Border Protection Otay
Mesa Vault.
   Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.3 Page 3 of 12



                                     ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of November 12, 2018, up to and including January 12, 2019:

       a.    tending to indicate efforts of human smuggling from Mexico into the United
             States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate human
             smuggling;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             human smuggling;

      d.     tending to identify travel to or presence at locations involved in human
             smuggling, or some other indicia of criminal activity from Mexico into the
             United States, such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to, the
             Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above;

which are evidence of violations of 8 U.S.C. § 1324(a)(2)(B)(ii) (bringing in aliens for
financial gain) or 8 U.S.C. § 1324(a)(2)(B)(iii) (bringing in aliens without presentation.)
       Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.4 Page 4 of 12




 1                                           AFFIDAVIT
 2         I, JASON PALMER, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
           1.   This affidavit supports an application for a warrant to search the following: an
 4
           LG Smartphone, IMEI: 356233-89-128316-5, Model Number: LM-X210MA
 5         ("Target Device,") described in Attachment A (incorporated by reference herein),
 6
 7   which was seized from AMANDA SAMS at the San Ysidro Port of Entry on January 11,
 8   2019, pursuant to the investigation of her criminal case in which she is charged by
 9   indictment with violating Title 8, U.S.C. Section 1324(a)(2)(B)(ii) (Bringing in Aliens for
1O Financial Gain), and Title 8, U.S.C. Section 1324(a)(2)(B)(iii) (Bringing in Illegal Alien(s)
11   Without Presentation).
12         2.      The Target Device is presently stored at Customs and Border Protection Otay
13   Mesa Vault.
14         3.      I seek authority to search the Target Device for, and seize, evidence of crimes,
15   specifically, violations of 8 U.S.C. § 1324(a)(2)(B)(ii) (bringing in alien for financial gain)
16   and 8 U.S.C. § 1324(a)(2)(B)(iii) (bringing in aliens without presentation), as described in
17   Attachment B (incorporated herein by reference) for the time period November 12, 2018
18   through January 12, 2019. Based on the information below, there is probable cause to
19   believe that a search of the Target Device will produce evidence of the aforementioned
20   crimes, as described in Attachment B.
21         4.      The information contained in this affidavit is based upon my experience and
22   training, consultation with other federal, state, and local law enforcement agents. The
23   evidence and information contained herein was developed from interviews and my review
24   of documents and evidence related to this case. Because this affidavit is made for the
25   limited purpose of obtaining a search warrant for the Target Device, it does not contain
26   all of the information known by me or other federal agents regarding this investigation,
27   but only contains those facts believed to be necessary to establish probable cause. Dates
28   and times are approximate.

                                                  1
       Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.5 Page 5 of 12




 1                                 EXPERIENCE AND TRAINING
 2            5.   I am a Special Agent for the Homeland Security Investigations, U.S.
 3   Immigration and Customs Enforcement, and have been employed by HSI since 2001. I
 4   am currently assigned to the Human Smuggling/Trafficking Unit, San Diego, California.
 5   I have been assigned to the Human Smuggling/Trafficking Unit for approximately three
 6   years.
 7            6.   As part of my daily activities with the Human Smuggling/Trafficking Unit, I
 8   investigate criminal violations related to human smuggling, including the smuggling of
 9   aliens into the United States from Mexico. I have participated in approximately 15-20
1O alien smuggling investigations.         I have also worked narcotics and narcotics smuggling
11   investigations since 2002. In the course of these investigations, I have experience in
12   obtaining search warrants, including search warrants for cellular phones. My experience
13   in obtaining and executing search warrants for cellular phones dates back over ten years.
14   I have obtained search warrants to search cellular phones in both alien and drug smuggling
15   investigations. I have also worked with other agents with extensive experience in human
16   smuggling investigations, and I have had training in the methods used by smugglers to
17   bring persons into the United States contrary to law. This training has included the use of
18   cellular and digital telephones and other electronic devices used by smuggler in the normal
19   course of their illicit activities.
20            7.   Based upon my training and experience as a Special Agent, and consultations
21   with law enforcement officers experienced in alien and narcotics trafficking investigations,
22   and all the facts and opinions set forth in this affidavit, I submit the following:
23            a.   Smugglers will use cellular/mobile telephones because they are mobile and they
24                 have instant access to telephone calls, text, web, and voice messages.
25                 Smugglers will use cellular/mobile telephones because they are able to actively
              b.
26                 monitor the progress of their illegal cargo while the conveyance is in transit.
27
              c.   Smugglers and their accomplices will use cellular/mobile telephones because
28                 they can easily arrange and/or determine what time their illegal cargo will arrive
                   at predetermined locations.
                                                  2
       Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.6 Page 6 of 12




 1
           d.    Smugglers will use cellular/mobile telephones to direct drivers to synchronize
 2               an exact drop off and/or pick up time of their illegal cargo.
 3
           e.    Smugglers will use cellular/mobile telephones to notify or warn their
 4               accomplices of law enforcement activity to include the presence and posture of
                 marked and unmarked units, as well as the operational status of checkpoints and
 5
                 border crossings.
 6
           f.    Smugglers and their co-conspirators often use cellular/mobile telephones to
 7
                 communicate with load drivers who transport their cargo and/or proceeds.
 8
           g.    The use of cellular telephones by conspirators or smugglers tends to generate
 9
                 evidence that is stored on the cellular telephones, including, but not limited to
10               emails, text messages, photographs, audio files, videos, call logs, address book
                 entries, IP addresses, social network data, and location data.
11
           8.    Based upon my training and experience as a Special Agent, and consultations
12
     with law enforcement officers experienced in human smuggling/trafficking investigations,
13
     and all the facts and opinions set forth in this affidavit, I know that cellular/mobile
14
     telephones can and often do contain electronic records, phone logs and contacts, voice and
15
     text communications, and data such as emails, text messages, chats and chat logs from
16
     various third-party applications, photographs, audio files, videos, and location data. This
17
     information can be stored within disks, memory cards, deleted data, remnant data, slack
18
     space, and temporary or permanent files contained on or in the cellular/mobile telephone.
19
     Specifically, I know based upon my training, education, and experience investigating these
20
     conspiracies that searches of cellular/mobile telephones yields evidence:
21
22         a.    tending to indicate efforts to smuggle humans from Mexico into the United
                 States;
23
24         b.    tending to identify accounts, facilities, storage devices, and/or services-such
                 as email addresses, IP addresses, and phone numbers-used to facilitate human
25
                 smuggling from Mexico into the United States;
26
           c.    tending to identify co-conspirators, criminal associates, or others involved in
27
                 human smuggling from Mexico into the United States;
28

                                                3
       Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.7 Page 7 of 12



           d.     tending to identify travel to or presence at locations involved in human
 1
                  smuggling from Mexico into the United States;
 2
           e.     tending to identify the user of, or persons with control over or access to, the
 3
                  Target Device; and/or
 4
           f.     tending to place in context, identify the creator or recipient of, or establish the
 5
                  time of creation or receipt of communications, records, or data involved in the
 6                activities described above.
 7
                         FACTS SUPPORTING PROBABLE CAUSE
 8
           9.     On January 11, 2019, at approximately 10:30 P.M., Amanda Grae SAMS, a
 9
     United States citizen, applied for entry into the United States from Mexico at the San
10
     Ysidro, California Port of Entry as the driver of a white Ford Expedition bearing California
11
     license plates. During inspection by a United States Customs and Border Protection (CBP)
12
     Officer, SAMS stated she was going to Modesto with nothing to declare from Mexico. The
13
     CBP Officer looked into the rear cargo area of the vehicle and noticed that a plastic cover
14
     'sitting on top of the tire well was open and not seated on like it should have. The CBP
15
     Officer asked SAMS again if she had anything to declare and she stated a pack of cigarettes
16
     and dirty clothes. The CBP Officer noticed SAMS' voice tremble as she was talking to
17
     him. Inside the vehicle, the CBP Officer inspected the undercarriage of the vehicle and
18
     discovered a non-factory compartment where the spare tire should have been; inside the
19
     compartment he found a citizen of Mexico without lawful documents to enter or reside in
20
     the United States.
21
           10.    According to CBP reports, SAMS was arrested, advised ofher Miranda rights
22
     and elected to make a statement without the benefit of counsel. SAMS denied knowledge
23
     of the person concealed in the vehicle. She admitted, however, she was going to be paid
24
     $4,000 US dollars to drive the vehicle across the border and leave at the first exit. SAMS
25
     admitted that she thought she was bringing drugs into the United States.
26
            11.   According to CBP reports and CPBO Curtis Arciaga, the Target Device was
27
     discovered and seized by CBP at the time of SAMS' arrest. The Target Device was
28
     retrieved from SAMS' personal property for the post-arrest interview. CBPO Arciaga
                                                  4
       Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.8 Page 8 of 12



     asked SAMS for permission to search the Target Device, and SAMS denied consent.
 1
     SAMS then placed a phone call to her friend using the Target Device. Additionally,
 2
     SAMS had to unlock the Target Device to place the call to her friend.
 3
             12.   The alien was also interviewed, and admitted that she made the smuggling
 4
     arrangements with an unknown person and agreed to pay $8,000 U.S. dollars.
 5
             13.   On February 6, 2019, a federal grand jury returned an indictment charging
 6
     SAMS with one count of brining in aliens for financial gain, in violation of 8 U.S.C. §
 7
     1324(a)(2)(B)(ii), and one count of bringing in aliens without presentation, in violation of
 8
     8 U.S.C. § 1324(a)(2)(B)(iii).
 9
10           14.   Accordingly, based upon my experience and training, consultation with other

11   law enforcement officers experienced in human smuggling investigations, and all the facts

12   and opinions set forth in this affidavit, I believe that information relevant to the human

13   smuggling activities of AMANDA SAMS, such as telephone numbers, made and received

14   calls, contact names, electronic mail (e-mail) addresses, appointment dates, messages,

15   pictures, audio files, videos and other digital information are stored in the memory of the

16   Target Device.

17           15.   Finally, human smuggling consp1rac1es reqmre intricate planning and

18   coordination.    This often occurs days, weeks, or even months prior to the actual

19   importation of the drugs into the United States. Coconspirators communicate with one

20   another in efforts to ensure success in getting their valuable cargo to its destination within
21   the United States. Given this, I request permission to search the Target Device for items
22   listed in Attachment B beginning on November 12, 2018, up to and including January 12,
23   2019.

24                                          METHODOLOGY
25           16.   It is not possible to determine, merely by knowing the cellular/mobile
26   telephone's make, model and serial number, the nature and types of services to which the
27   device is subscribed and the nature of the data stored on the device. Cellular/mobile
28   devices today can be simple cellular telephones and text message devices, can include

                                                 5
       Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.9 Page 9 of 12



     cameras, can serve as personal digital assistants and have functions such as calendars and
 1
     full address books and can be mini-computers allowing for electronic mail services, web
 2
     services and rudimentary word processing.       An increasing number of cellular/mobile
 3
     service providers now allow for their subscribers to access their device over the internet
 4
     and remotely destroy all of the data contained on the device. For that reason, the device
 5
     may only be powered in a secure environment or, if possible, started in "flight mode"
 6
     which disables access to the network. Unlike typical computers, many cellular/mobile
 7
     telephones do not have hard drives or hard drive equivalents and store information in
 8
 9
     volatile memory within the device or in memory cards inserted into the device. Current

10   technology provides some solutions for acquiring some of the data stored in some

11
     cellular/mobile telephone models using forensic hardware and software. Even if some of

12   the stored information on the device may be acquired forensically, not all of the data

13   subject to seizure may be so acquired. For devices that are not subject to forensic data

14   acquisition or that have potentially relevant data stored that is not subject to such

15   acquisition, the examiner must inspect the device manually and record the process and the

16   results using digital photography. This process is time and labor intensive and may take

17   weeks or longer.

18          17.   Following the issuance of this warrant, I will collect the subject

19   cellular/mobile telephone and subject it to analysis. All forensic analysis of the data

20   contained within the telephone and its memory cards will employ search protocols directed

21   exclusively to the identification and extraction of data within the scope of this warrant.

22          18.   Based on the foregoing, identifying and extracting data subject to seizure

23   pursuant to this warrant may require a range of data analysis techniques, including manual

24   review, and, consequently, may take weeks or months. The personnel conducting the

25   identification and extraction of data will complete the analysis within ninety (90) days,

26   absent further application to this court.

27                                         CONCLUSION
28

                                                 6
      Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.10 Page 10 of 12



           19.   Based on all of the facts and circumstances described above, there is probable
 1
     cause to conclude that AMANDA SAMS used the Target Device to facilitate violations
 2
     of 8 U.S.C. § 1324(a)(2)(B)(ii) (bringing in alien for financial gain) and 8 U.S.C. §
 3
     1324(a)(2)(B)(iii) (bringing in aliens without presentation.)
 4
           20.   Because the Target Device was promptly seized during the investigation of
 5
     AMANDA SAMS smuggling activities and has been securely stored, there is probable
 6
     cause to believe that evidence of illegal activities committed by AMANDA SAMS
 7
     continues to exist on the Target Device.
 8
           21.   WHEREFORE, I request that the court issue a warrant authorizing law
 9
     enforcement agents and/or other federal and state law enforcement officers to search the
10
11   items described in Attachment A, and the seizure of items listed in Attachment B, using

12   the methodology described above.

13
14 I swear the foregoing is true and correct to the best of my knowledge and belief.
15
16
17
                                                ~~~;?~-/?/2----
                                            JASOALMER
                                            Special Agent
18                                                  -rn
19 Subscribed and sworn to before me this       :JD       day of April, 2019.

20
21
22
23IY-::::2~~~~~-;;?!-~~~~L:....-

24 United States Magistrate Judge
25
26
27
28

                                                7
 Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.11 Page 11 of 12




                                  ATTACHMENT A

                           PROPERTY TO BE SEARCHED

The following property is to be searched:

                  .LG Smartphone
                   IMEI: 356233-89-128316-5
                   Model Number: LM-X210MA
                   (Target Device);

Target Device is currently in the possession of Customs and Border Protection Otay
Mesa Vault.
 Case 3:19-mj-02251-BLM Document 1 Filed 05/30/19 PageID.12 Page 12 of 12



                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of November 12, 2018, up to and including January 12, 2019:

      a.     tending to indicate efforts of human smuggling from Mexico into the United
             States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate human
             smuggling;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             human smuggling;

      d.     tending to identify travel to or presence at locations involved in human
             smuggling, or some other indicia of criminal activity from Mexico into the
             United States, such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to, the
             Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above;

which are evidence of violations of 8 U.S.C. § 1324(a)(2)(B)(ii) (bringing in aliens for
financial gain) or 8 U.S.C. § 1324(a)(2)(B)(iii) (bringing in aliens without presentation.)
